Citation Nr: 9935000	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
inguinal hernia repair.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for the residuals of 
kidney stones.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for blurred vision with 
closed tear ducts.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to May 
1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

In a statement of the case dated in June 1995, the RO 
addressed the issue of entitlement to service connection for 
hearing loss.  A timely substantive appeal to this 
determination was received in June 1995.  In a June 1998 
rating determination, service connection for bilateral 
hearing loss was granted.  Under guidance supplied by the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 f.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  The grant of service 
connection thus constitutes a complete grant of the benefit 
sought.  Accordingly, it is not before the Board at this 
time.  

In August 1998, the veteran raised the issue of entitlement 
to increased disability compensation based on 
unemployability.  In March 1999, entitlement to individual 
unemployability due to service-connected disabilities was 
also allowed by the RO.  Nevertheless, the veteran's 
representative submitted additional written argument in 
October 1999.  In addition, more records were submitted by 
the veteran, indicating his continued wish to proceed with 
the claims reflected on the title page.  Accordingly, in 
light of the United States Court of Veterans Claims (Court) 
determination in AB v. Brown, 6 Vet. App. 35 (1993), the 
Board must proceed with the adjudication of the claims cited 
above.

In several statements, the veteran has indicated that many of 
the disabilities cited above were the result of exposure to 
Agent Orange during his active service.  Accordingly, the 
Board will address the issue of Agent Orange exposure within 
the context of the veteran's claims of service connection.


FINDINGS OF FACT

1.  No competent medical professional has associated the 
veteran's hernia repair, skin disorder, kidney stones, 
chronic sinusitis, or blurred vision with closed tear ducts, 
with either the veteran's active service or exposure to 
herbicide agents used in Vietnam.

2.  The veteran's claims of entitlement to service connection 
for the residuals of an inguinal hernia repair, skin 
disorder, kidney stones, chronic sinusitis or blurred vision 
with closed tear ducts are not meritorious on their own or 
capable of substantiation.

3.  In May 1972, during the veteran's active service, a 
diagnosis of mild diabetes was assigned.

4.  In August 1999, a VA health care provider associated the 
veteran's current diabetes mellitus with his active service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for the 
residuals of inguinal hernia repair, a skin disorder, the 
residuals of kidney stones, chronic sinusitis and blurred 
vision with closed tear ducts are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307(a), 3.309 (1999); and 64 Fed. 
Reg. 211, 59232-59243 (November 2, 1999).

2.  Diabetes mellitus was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  In this case, service 
medical records make no reference to a hernia, skin disorder, 
kidney stones, chronic sinusitis, or blurred vision with 
closed tear ducts.  In May 1967, the veteran was treated on 
an emergency basis for a burning in the left eye.  The 
veteran was treated on an outpatient basis.  At that time, no 
chronic eye disability was noted.  In a series of service 
medical evaluations during the veteran's decades of active 
service, no reference is made to the disabilities at issue.  

In May 1972, the veteran was treated for dizzy spells.  
Headaches were also noted.  At that time, a health care 
provider diagnosed the veteran with mild diabetes mellitus.  
However, no further reference to this disability is contained 
within the veteran's service medical records.

At the veteran's separation evaluation in February 1976, the 
veteran specifically denied symptoms of sinusitis, a skin 
disease, a kidney stone, or blood in his urine.  In the 
detailed service medical evaluation, the veteran denied a 
family history of diabetes or the use of contact lenses.  At 
that time, the veteran's field of vision was found to be 
normal.  It was noted that he utilized glasses for distance 
vision.  He specifically noted numerous difficulties not at 
issue before the Board at this time.  Significantly, no 
reference is made to the disabilities at issue.  The 
veteran's skin, sinuses, ocular motility, abdomen, viscera 
(including hernia), and eyes were all found to be normal upon 
clinical medical examination.  The veteran was discharged 
from active service in April 1976.

The veteran filed his initial claim for VA compensation in 
April 1976.  At that time, when asked to answer the question 
of the nature of the sickness, disease or injury, the veteran 
asked the RO to "see attached medical records."  These 
included the veteran's service medical records.  He made no 
reference to the disabilities at issue. Based on a review of 
these records, the RO awarded service connection for a 
disability not at issue before the Board at this time.  In 
December 1978, the veteran disputed the evaluation of the 
disability not before the Board at this time.  He made no 
reference to the disabilities currently at issue.  

In a series of statements and medical records submitted prior 
to October 1993, the veteran made no reference to the 
disabilities at issue.  Medical records do indicate treatment 
for the disabilities at issue until years after the veteran's 
discharge from active service.  In October 1993, the veteran 
stated that he desired to open a service connection claim due 
to Agent Orange exposure for multiple medical disorders.  The 
veteran noted that he served in Vietnam from November 1970 to 
November 1971.  The veteran indicated that he experienced 
several medical disorders which he has no control of, 
specifically, a skin rash on his hands and other parts of his 
body, blurred vision in both eyes, closed tear ducts, a loss 
of hearing, elevated serum uric acid, kidney stone problems, 
sciatica, back problems, degenerative joint disease, 
gallbladder problems, liver damage, heart disease, glucose 
intolerance, high cholesterol, acute pancreatitis, 
hypertensive cardiovascular disease, ventricular beats, and 
sinusitis.  At this time, it appears that the veteran 
believes that all of these disabilities are the result of his 
exposure to Agent Orange during his active service.  The 
veteran also noted that he was a "borderline" diabetic 
while serving in Vietnam.

The RO and the veteran obtained additional medical records.  
These medical records indicate treatment for the disabilities 
at issue many years following the veteran's discharge from 
active service.  For example, in an April 1985 
hospitalization report, the veteran was treated for right 
ureteral obstruction secondary to a kidney stone.  At that 
time, the veteran noted that he began to have lower abdominal 
cramps in April of 1985, years following his active service.  
Nothing contained in any of the medical records submitted by 
the veteran, with the exception of diabetes mellitus, tends 
to indicate an association between the veteran's active 
service and the disabilities at issue.

Based on additional statements provided by the veteran, the 
claims that the veteran wished the RO to address were 
clarified.  In March 1995, the veteran stated that valid 
medical evidence existed which proved he had been informed 
for the first time of his hernia disorder during the service 
retirement physical in the early part of 1976.  At this time, 
the veteran did not cite this alleged evidence or indicate 
where the evidence could be found.  He indicated that the 
rupture occurred in late 1971 through July 1974.  It was 
contended that the rupture was caused by the lifting of heavy 
furniture during several moves from one building to another 
during the phase-out of a base just prior to closure.  

Regarding the skin disorder, it was contended that a rash 
occurs at various times without warning.  The veteran noted a 
severe rash on his left hand, which was never explained, but 
which he contended is documented in the medical records.  
Regarding his kidney stones, the veteran stated that this 
disorder was related to his gallbladder disease and later 
resulted in surgery.  He appears to contend that his blurred 
vision and closed tear ducts were the result of Agent Orange 
exposure.

A statement of the case on the claims cited above was issued 
in June 1995.  In the veteran's substantive appeal, he 
asserted that during a routine physical checkup a service 
medical provider told the veteran not to lift anything heavy 
from now on.  The veteran notes that the medic failed to make 
a notation of this condition in his medical records at the 
time of his retirement physical.  The veteran contended that 
when he strained his back it caused a hernia disorder.  
Regarding his skin rash, the veteran stated that he has had a 
skin rash disorder off and on since 1971.  Abdominal skin 
rashes, which were reported, but not diagnosed, were also 
noted.  In regard to the kidney stone disorder, the veteran 
indicated that following his retirement from military service 
he was informed that he might have a kidney stone problem 
later in his life.  The veteran conceded that no 
documentation to this effect is of record.  The veteran also 
noted treatment for his sinus problems during his active 
service.  He contended that inadequate medical information 
regarding this disorder was the result of inadequate 
treatment during service.  The veteran again contended that 
his blurred vision and closed tear ducts were the result of 
herbicide exposure during the Vietnam War.  He contended that 
proper or adequate medical treatment was not always available 
during his active service and that accordingly, specific 
medical documentation was not always prepared or maintained.

Reports of medical evaluations performed at the request of 
the RO reflect some of the disorders at issue.  The medical 
evidence obtained by both the veteran and the RO focus 
primarily on disabilities not at issue before the Board at 
this time.  As noted above, the veteran is currently 
receiving a total disability evaluation due to his service-
connected disabilities.  

In written argument prepared by the veteran's representative 
in October 1999, it appears to be contended that herbicide 
exposure caused the development of blurred vision and closed 
tear ducts.  At that time, there was no indication that the 
veteran believes any of his other disabilities were caused by 
herbicide exposure.  That month, the veteran provided 
additional medical records to support his claim.  A waiver of 
RO consideration was submitted at that time.  

Included in these records is a statement from a VA nurse who 
indicated her familiarity with the veteran's medical history 
and specifically noted her review of medical evidence 
pertaining to the veteran's diabetes.  She emphasized records 
showing elevated triglyceride levels both during the 
veteran's active service and immediately following his 
discharge from active service.  She referred to a March 1990 
notation of diabetes mellitus.  In light of these medical 
records, she concluded that symptoms of diabetes began while 
the veteran was on active duty and indicated her support for 
the veteran's claim for service connection for diabetes 
mellitus.  Significantly, she made no reference to any other 
of the disabilities at issue.

The veteran has also submitted a statement from a Bruce A. 
Owens, D.O.  In this statement, treatment for disabilities, 
including chronic hypertension, obesity, and chronic renal 
insufficiency was noted.  It was indicated that the veteran 
was hospitalized for hypovolemic shock with bradycardia, 
severe hyperkalemia, renal insufficiency, diabetes, 
hypoglycemia, a suspicion of sleep apnea, and a history of 
hyperlipidemia.  Dr. Owens noted a May 1972 service medical 
report that refers to a diagnosis of a "mild case" of 
diabetes mellitus.  Dr. Owens stated, in pertinent part, that 
the veteran "did indeed have Type II diabetes in May 1972."

Analysis

As noted above, the threshold question is whether the veteran 
has presented evidence of well-grounded claims.  The Court 
has defined a well-grounded claim as a claim which is 
plausible, that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The United States Court of 
Appeals for the Federal Circuit has affirmed the principle 
that if an appellant fails to submit a well-grounded claim, 
VA is under no duty to assist in any further development of 
the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
disorder was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran 
appears to suffer from the disabilities at issue.  Outpatient 
treatment records appear to note treatment on a sporadic 
basis for many of the veteran's disabilities.  With respect 
to the second prong of the Caluza  analysis, a review of the 
medical evidence of record does not indicate treatment for a 
hernia, kidney stones, chronic sinusitis or blurred vision 
with closed tear ducts.  While treatment for a skin rash 
during service appears to be indicated, no chronic skin 
disorder is found.  Significantly, in numerous service 
medical evaluations, the veteran denied having a skin 
disease.  

The veteran has contended that the service medical records 
were inadequate due to inadequate medical care.  However, the 
Board must note that the veteran himself failed to note the 
disabilities at issue during his active service.  For 
example, in February 1976, the veteran specifically denied 
having a kidney stone, sinusitis, hay fever, gallbladder 
trouble or gallstones, or a hernia.  In this regard, it is 
not simply the service medical provider that failed to make 
note of the disorders at issue, but the veteran himself.  
During the February 1976 service medical evaluation, the 
veteran noted numerous difficulties which are specifically 
cited by the evaluator.  Significantly, he made no reference 
to the disabilities at issue.

With regard to the claim of service connection for diabetes 
mellitus, there is evidence that the veteran was assigned a 
diagnosis of mild diabetes in May 1972.  Accordingly, the 
second prong of the Caluza analysis is met regarding the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  Regarding all other claims at issue 
before the Board at this time, the second prong of the Caluza 
analysis has not been met.

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994). 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence of record to 
associate the veteran's hernia, skin disorder, kidney stones, 
chronic sinusitis or blurred vision with closed tear ducts 
with his active service.  If the service medical records do 
not show the claimed disability and there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, the claim is not well 
grounded.  The veteran has provided numerous medical records 
in support of his claim.  However, none of these records 
support an association between the disabilities at issue and 
the veteran's active service with the exception of the claim 
of service connection for diabetes mellitus.  The medical 
evidence of record, rather than supporting the veteran's 
claims, support the conclusion that these disabilities 
emerged many years subsequent to his discharge from active 
service.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding his claims, the 
Board does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
his assertions cannot serve to render his claims well-
grounded on the basis of continuity of symptomatology or 
chronicity.  Savage, supra.

While the veteran has been treated for the disabilities at 
issue since his discharge from active service, the evidence 
submitted by the veteran in support of his claims regarding 
an association between the disabilities at issue and his 
active service consists nearly entirely of his own 
statements.  However, the record does not reveal that the 
veteran or his representative possess any medical expertise 
and they have not claimed such expertise.  Thus, the 
veteran's lay medical assertions, as well as those of his 
representative, to the effect that these disorders were 
caused by his active service have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

With regard to the veteran's claim of entitlement to service 
connection for diabetes mellitus, the veteran has provided a 
competent medical opinion which associates the veteran's 
currently diagnosed diabetes with his active service.  
Accordingly, the veteran has met all three prongs of the 
Caluza analysis.  Consequently, this claim is well grounded 
under VA law.  With regard to the veteran's other claims, in 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court held 
that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate a hernia disorder, a skin disorder, kidney stones, 
chronic sinusitis, or blurred vision with closed tear ducts 
to the veteran's active service.  In this regard, it is 
important to note that even if the veteran had been treated 
on a sporadic basis for the disorders at issue during his 
many years of active service, there is absolutely no evidence 
to support the conclusion that the veteran developed a 
chronic skin disorder or sinusitis during his active service.  
Furthermore, there is no evidence tending to show the 
presence of any other relationship to his active service.  
Accordingly, the Board must find that the claims are not well 
grounded as a matter of law.

The veteran's representative has contended that the veteran's 
blurred vision and closed tear ducts are the result of 
exposure to Agent Orange.  In earlier statements, the veteran 
appears to contend that all of the disabilities at issue are, 
in some way, the result of Agent Orange exposure.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The VA has recently determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam War is not warranted 
for the following disabilities: (1) hepatobiliary cancers; 
(2) nasal/ nasopharyngeal cancer; (3) bone cancer; (4) breast 
cancer; (5) female reproductive cancers; (6) urinary bladder 
cancer; (7) renal cancer; (8) testicular cancer; (9) 
leukemia; (10) abnormal sperm parameters and infertility; 
(11) motor/coordination dysfunction; (12) chronic peripheral 
nervous system disorders; (13) metabolic and digestive 
disorders (other than diabetes mellitus); (14) immune system 
disorders; (15) circulatory disorders; (16) respiratory 
disorders (other than certain respiratory cancers); (17) skin 
cancer; (18) cognitive and neuropsychiatric effects; (19) 
gastrointestinal tumors; (20) brain tumors; and  (21) any 
other disorder for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 211, 59232-59243 (November 2, 1999).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (1999).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  The residuals of a hernia repair, a skin rash, the 
residuals of kidney stones, chronic sinusitis, and blurred 
vision with closed tear ducts are not listed within 38 C.F.R. 
§ 3.309(e).  The Court has pointed out that the use of the 
word "and" in both the statutory and regulatory provisions 
mandates that the presumption of exposure only applies to 
those who both (1) served in Vietnam and (2) developed a 
specified disease.  McCartt v. West, 12 Vet. App. 164 (1999).  

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(1998)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  

In light of Combee and the veteran's reference to these 
disabilities occurring during his active service, the Board 
has not only considered whether the veteran has a disability 
listed in 38 C.F.R. § 3.309(e), but has also considered 
whether any of the disabilities at issue are the result of 
his active service under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(d).  The fact that the veteran does not 
meet the requirements of 38 C.F.R. § 3.309(e) does not 
preclude him from establishing service connection with proof 
of actual direct causation.  However, as noted above, there 
is no competent medical evidence which indicates that the 
claims at issue, with the exception of the claim of service 
connection for diabetes mellitus, is plausible.  Accordingly, 
the claims are not well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran appears to indicate that medical providers 
told him during his active service that he had a hernia 
disorder.  However, the veteran has also indicated that the 
evaluator or evaluators made no notation of this reference at 
that time.  Consequently, neither the Board nor the RO is on 
notice of the existence of any obtainable documentary 
evidence, that, if true, would make the veteran's claim for 
service connection for these disabilities (with the exception 
of the claim of service connection for diabetes mellitus) 
plausible.  In this regard, it is important to note that the 
veteran himself denied having a hernia disorder or skin 
disorder during his active service.  Accordingly, the claims 
are denied.

With regard to the veteran's claim of service connection for 
diabetes mellitus, as noted above, this claim is well 
grounded under the three-prong test enunciated by the Court 
in Caluza.  As noted above, competent medical care providers 
have associated the veteran's diagnosed mild diabetes 
mellitus in service with his current diabetes.  While there 
is no record of any treatment for diabetes for many years 
following the veteran's discharge from active service, the 
Board must find the medical opinions recently supplied by the 
veteran to be compelling.  In resolving the ultimate issue, 
the Board is mindful of the doctrine of reasonable doubt.  As 
the Court has written: 

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds that the 
medical evidence supporting the veteran's claim of 
entitlement to service connection for diabetes mellitus is in 
equipoise with the evidence that does not support this claim.  
Accordingly, the veteran must be provided the benefit of the 
doubt.  As a result, entitlement to service connection for 
diabetes mellitus is found.  With regard to the veteran's 
other claims, as noted above, the veteran has supplied no 
medical evidence which would support the conclusion that 
these disabilities are related to his active service.  While 
the veteran was treated for some of these disorders during 
his active service, there is no evidence to associate the 
veteran's current disabilities with his active service.  
Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for the residuals of an 
inguinal hernia repair, a skin disorder, the residuals of 
kidney stones, chronic sinusitis, and blurred vision with 
closed tear ducts are denied.

Entitlement to service connection for diabetes mellitus is 
granted.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

